        CASE 0:18-cv-02906-PJS-DTS Document 28 Filed 03/14/19 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                                        District of Minnesota



Danielle Reed                                      JUDGMENT IN A CIVIL CASE
                                  Plaintiff(s),
v.                                                       Case Number: 18-2906 PJS/DTS
Pride N’ Living Home Care, Inc.

                                  Defendant(s).


☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:

     (1) That the claims of the three Plaintiffs released pursuant to the Settlement
     Agreement attached as Exhibit A to the Stipulation Regarding Settlement and
     Dismissal, shall be dismissed with prejudice and that judgment be entered accordingly;
     and
     (2) That the alleged putative collective and class claims for putative plaintiffs not
     subject to the Settlement Agreement, shall be dismissed without prejudice.




      Date: 3/14/2019                                      KATE M. FOGARTY, CLERK

                                                                    s/A. Linner
                                                       (By) A. Linner, Deputy Clerk
